ORDER
The Opinion of the District Court in the above-entitled matter having been certified to this Court on the 17th day of March, 1978, it is hereby ORDERED:
1. That Dr. Ron Faich transpose the chapter boundary lines to the Census Bureau.
2. Dr. Faich is to forward the census maps to Washington by April 15, 1978.
The Court recognizes that five (5) appeals are pending in this matter. However, this Court has been assured that any future changes by this Court of the chapter boundaries will be incorporated by the Census Bureau.
*266Dated this 30 day of March, 1373.
Homer Bluehouse Acting Chief Justice Of The Navajo Nation